 


109 HR 2417 IH: Community Drinking Water Assistance Act
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2417 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mrs. Wilson of New Mexico (for herself and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Safe Drinking Water Act to establish a program to provide assistance to small communities for use in carrying out projects and activities necessary to achieve or maintain compliance with drinking water standards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Drinking Water Assistance Act. 
2.FindingsCongress finds that— 
(1)drinking water standards proposed and in effect as of the date of enactment of this Act will place a large financial burden on many public water systems, especially those public water systems in rural communities serving small populations; 
(2)the limited scientific, technical, and professional resources available in small communities complicate the implementation of regulatory requirements; 
(3)small communities often cannot afford to meet water quality standards because of the expenses associated with upgrading public water systems and training personnel to operate and maintain the public water systems; 
(4)small communities do not have a tax base for dealing with the costs of upgrading their public water systems; 
(5)small communities face high per capita costs in improving drinking water quality; 
(6)small communities would greatly benefit from a grant program designed to provide funding for water quality projects; 
(7)as of the date of enactment of this Act, there is no Federal program in effect that adequately meets the needs of small, primarily rural communities with respect to public water systems; and 
(8)since new, more protective arsenic drinking water standards proposed by the Clinton and Bush administrations, respectively, are expected to be implemented in 2006, the grant program established by the amendment made by this Act should be implemented in a manner that ensures that the implementation of those new standards is not delayed. 
3.Assistance for small public water systems 
(a)Definition of Indian TribeSection 1401(14) of the Safe Drinking Water Act (42 U.S.C. 300f(14)) is amended in the second sentence by striking 1452, and inserting 1452 and part G,. 
(b)Establishment of ProgramThe Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended by adding at the end the following: 
 
GAssistance for small public water systems 
1471.DefinitionsIn this part: 
(1)Eligible activity 
(A)In generalThe term eligible activity means a project or activity concerning a small public water system that is carried out by an eligible entity to comply with drinking water standards. 
(B)InclusionsThe term eligible activity includes— 
(i)obtaining technical assistance; and 
(ii)training and certifying operators of small public water systems. 
(C)ExclusionThe term eligible activity does not include any project or activity to increase the population served by a small public water system, except to the extent that the Administrator determines such a project or activity to be necessary to— 
(i)achieve compliance with a national primary drinking water regulation; and 
(ii)provide a water supply to a population that, as of the date of enactment of this part, is not served by a safe public water system. 
(2)Eligible entityThe term eligible entity means a small public water system that— 
(A)is located in a State or an area governed by an Indian Tribe; and 
(B)
(i)if located in a State, serves a community that, under affordability criteria established by the State under section 1452(d)(3), is determined by the State to be— 
(I)a disadvantaged community; or 
(II)a community that may become a disadvantaged community as a result of carrying out an eligible activity; or 
(ii)if located in an area governed by an Indian Tribe, serves a community that is determined by the Administrator, under affordability criteria published by the Administrator under section 1452(d)(3) and in consultation with the Secretary, to be— 
(I)a disadvantaged community; or 
(II)a community that the Administrator expects to become a disadvantaged community as a result of carrying out an eligible activity. 
(3)ProgramThe term Program means the small public water assistance program established under section 1472(a). 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Director of the Indian Health Service. 
(5)Small public water systemThe term small public water system means a public water system (including a community water system and a noncommunity water system) that serves— 
(A)a community with a population of not more than 200,000 individuals; or 
(B)a public water system located in— 
(i)Bernalillo or Sandoval County, New Mexico; 
(ii)Scottsdale, Arizona; 
(iii)Mesquite or Washoe County, Nevada; or 
(iv)El Paso County, Texas. 
1472.Small public water system assistance program 
(a)Establishment 
(1)In generalNot later than 1 year after the date of enactment of this part, the Administrator shall establish a program to provide grants to eligible entities for use in carrying out projects and activities to comply with drinking water standards. 
(2)PrioritySubject to paragraph (3), the Administrator shall award grants under the Program to eligible entities based on— 
(A)first, the financial need of the community for the grant assistance, as determined by the Administrator; and 
(B)second, with respect to the community in which the eligible entity is located, the per capita cost of complying with drinking water standards, as determined by the Administrator. 
(3)Small communitiesIn making grants under this section, the Administrator shall ensure that not less than 20 percent of grant funds provided for each fiscal year are used to carry out eligible activities in communities with a population of less than 50,000 individuals. 
(b)Application Process 
(1)In generalAn eligible entity that seeks to receive a grant under the Program shall submit to the Administrator, on such form as the Administrator shall prescribe (not to exceed 3 pages in length), an application to receive the grant. 
(2)ComponentsThe application shall include— 
(A)a description of the eligible activities for which the grant is needed; 
(B)a description of the efforts made by the eligible entity, as of the date of submission of the application, to comply with drinking water standards; and 
(C)any other information required to be included by the Administrator. 
(3)Review and approval of applications 
(A)In generalOn receipt of an application under paragraph (1), the Administrator shall forward the application to the Council. 
(B)Approval or disapprovalNot later than 90 days after receiving the recommendations of the Council under subsection (e) concerning an application, after taking into consideration the recommendations, the Administrator shall— 
(i)approve the application and award a grant to the applicant; or 
(ii)disapprove the application. 
(C)ResubmissionIf the Administrator disapproves an application under subparagraph (B)(ii), the Administrator shall— 
(i)inform the applicant in writing of the disapproval (including the reasons for the disapproval); and 
(ii)provide to the applicant a deadline by which the applicant may revise and resubmit the application. 
(c)Cost Sharing 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of carrying out an eligible activity using funds from a grant provided under the Program shall not exceed 90 percent. 
(2)WaiverThe Administrator may waive the requirement to pay the non-Federal share of the cost of carrying out an eligible activity using funds from a grant provided under the Program if the Administrator determines that an eligible entity is unable to pay, or would experience significant financial hardship if required to pay, the non-Federal share. 
(d)Enforcement and Implementation of Standards 
(1)In generalSubject to paragraph (2), the Administrator shall not enforce any standard for drinking water under this Act (including a regulation promulgated under this Act) against an eligible entity during the period beginning on the date on which the eligible entity submits an application for a grant under the Program and ending, as applicable, on— 
(A)the deadline specified in subsection (b)(3)(C)(ii), if the application is disapproved and not resubmitted; or 
(B)the date that is 3 years after the date on which the eligible entity receives a grant under this part, if the application is approved. 
(2)Arsenic standardsNo standard for arsenic in drinking water promulgated under this Act (including a standard in any regulation promulgated before the date of enactment of this part) shall be implemented or enforced by the Administrator in any State until the earlier of January 1, 2006 or such date as the Administrator certifies to Congress that— 
(A)the Program has been implemented in the State; and 
(B)the State has made substantial progress, as determined by the Administrator in consultation with the Governor of the State, in complying with drinking water standards under this Act. 
(e)Role of CouncilThe Council shall— 
(1)review applications for grants from eligible entities received by the Administrator under subsection (b); 
(2)for each application, recommend to the Administrator whether the application should be approved or disapproved; and 
(3)take into consideration priority lists developed by States for the use of drinking water treatment revolving loan funds under section 1452. 
1473.Authorization of appropriationsThere is authorized to be appropriated to carry out this part $1,900,000,000 for each of fiscal years 2006 through 2011. . 
 
